IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 227 MAL 2022
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
PHILIP VONVILLE,                             :
                                             :
                    Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,                : No. 228 MAL 2022
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
PHILIP VONVILLE,                             :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of November, 2022, the Petition for Allowance of Appeal,

Application for Release, Motion to Expedite, and Applications for Leave to Amend are

DENIED.